id uilc cca_2014040709121901 third party communication date of communication month dd yyyy number release date from sent monday april am to cc bcc subject re aar-6404 g sec_6404 provides that if the taxpayer provides a signed written document showing that the taxpayer owes additional tax the month period after which interest is suspended begins with the filing of that document for these purposes an aar under sec_6227 form 1065x should be treated as a document showing that additional tax is owed if it results in an increase in taxable_income in this circumstance it is treated as an amended_return under sec_301_6404-4 and - a ii consequently interest will be suspended only after months have passed from the filing of the aar
